DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2020 and 12/16/2021 was filed after the mailing date of the application on 7/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thermal insulating and cooling device” is not labeled and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites “The invention” and exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an air conveying device” in claim 1. “a control device” in claim 9, “a sensor device” in claim 10, “a detection device” in claim 12.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an air conveying device” corresponds to one or more fans as described in paragraph 0010 of the published application, “a sensor device” corresponds to a tactile sensor, a contact sensor, mechanical sensor device having a pushbutton or micro-switch as described in paragraph 0022 of the published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, the claims recite “a control device, which is set up to control an operation of the heating device”. The specification fails discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
Regarding claim 12 further recites the limitations “a detection device couples to the control device, which detection device is set up to determine the frozen drink in such a manner that the control device controls the heating device during operation as a function of the determining of the frozen drink”. The term “device” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the detection device is set up to determine the frozen drink in such a manner that the control device controls the heating device during operation as a function of the determining of the frozen drink. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of being set up to determine the frozen drink in such a manner that the control device controls the heating device during operation as a function of the determining of the frozen drink. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,  the claim recites “An apparatus for thawing a frozen drink in a glass drinking bottle, having… an air cooling, during which cooling air is drawn into the housing from the surroundings via an air intake by means of an air conveying device and conducted in the housing via an air duct to an air outlet, wherein the air duct is constructed encompassing at least the thermally insulating space” renders the claim indefinite because it is unclear what is meant by “an air cooling”  Further the claim recites “during which cooling air is drawn into the housing from the surroundings via an air intake by means of an air conveying device and conducted in the housing via an air duct to an air outlet ". However, the claim does not define what the "an air cooling". Thus, the metes and bounds of the claim are unclear. There is no way of determining what structure is required to have the system to operate in the air cooling, nor what is happening. Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Regarding claim 1, claim 1 recites “a glass drinking bottle with a frozen drink” in lines 5-6 which lacks antecedent basis and for examination purposes is interpreted to be -- the glass drinking bottle with the frozen drink--.
Regarding claim 6, the claim recites “a standing surface, on which the glass drinking bottle stands if the glass drinking bottle is arranged in the bottle accommodation space.”. It is noted that the conditional step of “if the control device detects that the sensor device indicates for a time period” may never occur. In particular, claim 6 does not positively recite the condition precedent (i.e. arranged in the bottle accommodation space), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of determining need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "if step of claim 6, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Regarding claim 11, the claim recites “the control device is set up to block switching on of the heating device if the control device detects that the sensor device indicates for a time period”. It is noted that the conditional step of “if the control device detects that the sensor device indicates for a time period” may never occur. In particular, claim 11 does not positively recite the condition precedent (i.e. the control device detects), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of determining need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "if step of claim 11, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Claim limitations “a control device” in claim 9 and “a detection device” in claim 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification fails discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing for a control device and the specification does not disclose a structure which is capable of being set up to determine the frozen drink in such a manner that the control device controls the heating device during operation as a function of the determining of the frozen drink.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2-5, 7-8, 10 and 13 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyendecker (US 20040140304) in view of Suzuki et al (US 20050072771).
Regarding claim 1, Leyendecker teaches an apparatus (400) for thawing a frozen drink (paragraph 0051) in a glass drinking bottle (30), having: a housing (402); a bottle accommodation space (454), which is arranged in the housing and set up to accommodate the glass drinking bottle with the frozen drink for thawing (Fig. 11); a heating device (441, 440, 454), which is arranged in the housing and has heat radiators (441) which are arranged around the bottle accommodation space in order to radiate thermal energy onto the glass drinking bottle during thawing operation (paragraph 051, 0075); and a thermal insulating and cooling device, which is arranged in the housing, the thermal insulating and cooling device having: a thermally insulating space (158, 458), which is constructed in the housing between the heat radiators and an outer housing wall (outer wall of 402) and circumferentially encompassing the outer housing wall (Fig. 11); and an air cooling (paragraph 0078), during which cooling air is drawn into the housing from the surroundings via an air intake (464) by means of an air conveying device (442) and conducted in the housing to an air outlet (163), wherein the air duct is constructed encompassing at least the thermally insulating space (Fig. 11).
Leyendecker fails to explicitly teach an air intake by means of an air conveying device  and conducted in the housing via an air duct to an air outlet.
However, Suzuki teaches an air cooling (paragraph 0029), during which cooling air is drawn into the housing from the surroundings via an air intake (18) by means of an air conveying device (13) and conducted in the housing via an air duct (23) to an air outlet (outside of 10) to cool the pot body.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Leyendecker to include an air intake by means of an air conveying device  and conducted in the housing via an air duct to an air outlet in view of the teachings of Suzuki to cool the pot body. 
Further, it is understood, claim 1 includes an intended use recitation, for example “…for thawing...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach wherein the heat radiators are surrounded by an inner wall (wall of 454 of Leyendecker) and the thermally insulating space is arranged between the inner wall and the outer housing wall (Fig. 11 of Leyendecker).
Regarding claim 3, the combined teachings teach the thermally insulating space is filled at least to some extent with a thermally insulating material (insulating  material, paragraph 0050 Leyendecker).
Regarding claim 4, the combined teachings teach the cooling air flows through the thermally insulating material during conduction along the air duct (paragraph 0055 of Leyendecker, paragraph 0029 of Suzuki).
Regarding claim 5, the combined teachings teach the air duct is constructed encompassing connection regions of the heat radiators (Fig. 11 of Leyendecker).
Regarding claim 6, the combined teachings teach the air duct is constructed encompassing a standing surface (bottom of 454 of Leyendecker, 12 of Suzuki), on which the glass drinking bottle stands if the glass drinking bottle is arranged in the bottle accommodation space.
Regarding claim 7, the combined teachings teach the heating device has an arrangement of bar heat radiators (12 of Suzuki, Fig. 11 of Leyendecker) which are arranged around the bottle accommodation space (understood to be arranged around the bottom of the accommodating space, paragraph 0077).
Regarding claim 8, the combined teachings teach wherein a grip protector (ring shape 104 of Leyendecker) is arranged in the housing at a housing opening (Fig. 3 of Leyendecker), by means of which the glass drinking bottle can be introduced into the bottle accommodation space.
Regarding claim 9, the combined teachings teach the heating device couples to a control device (366 of Leyendecker) , which is set up to control an operation of the heating device (paragraph 0070-0072 of Leyendecker).
Regarding claim 10, the combined teachings teach a sensor device (sensor, paragraph 0092 of Leyendecker) couples to the control device, which sensor device is set up to detect whether the glass drinking bottle is arranged in the bottle accommodation space (bottle is removed, paragraph 0092 of Leyendecker).
Regarding claim 11, the combined teachings teach the control device is set up to block switching on of the heating device if the control device detects that the sensor device indicates for a time period (paragraph 0092 of Leyendecker), which is shorter than a threshold time period (paragraph 0092 of Leyendecker), that no glass drinking bottle is arranged in the bottle accommodation space (paragraph 0092 of Leyendecker).
Regarding claim 12, the combined teachings teach a detection device (12 of Suzuki) couples to the control device (35 of Suzuki), which detection device is set up to determine the frozen drink in such a manner that the control device controls the heating device during operation as a function of the determining of the frozen drink (paragraph 0032, 0035, 0043 of Suzuki).
Regarding claim 13, it is noted that although the preamble of claim 13 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763